On Motion to Dismiss.
The opinion of the Court, was delivered by
White, J.
It is moved to dismiss this appeal on the following grounds: 1. Want of proper parties to the appeal. 2. Errors in the transcript. 3. That the appeal was taken after the legal delays. The motions were made after the three days, and are hence not in time. Of course, the denial of the motions will not preclude us from ascertaining *358when the case is before us on its merits, whether the necessary parties to justify a decree have been made, whether there is an appeal, as also whether the transcript is so defective as to preclude the formation of a conclusion. We cannot now pass upon these questions, owing to the tardiness in filing the motions; they are therefore denied.